                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    EMILY FISHMAN, et al.,                              Case No. 17-cv-05351-WHA (TSH)
                                   8                   Plaintiffs,
                                                                                            ORDER SETTING HEARING RE
                                   9            v.                                          DISCOVERY DISPUTE
                                  10    TIGER NATURAL GAS, INC., et al.,                    Re: Dkt. Nos. 269, 270
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On December 2, 2018, Plaintiffs filed a discovery letter brief that was supplemented on
                                  14   December 3, 2018 with a corrected attachment 2. ECF Nos. 269, 270. Among other relief,
                                  15   Plaintiffs request that Defendant John Dyet be ordered to produce verified responses to certain
                                  16   written discovery requests and to produce all responsive documents. Some of the requests for
                                  17   production and interrogatories at issue are reproduced in attachment 1 to the letter brief, but most
                                  18   of the discovery requests are not, so for the most part the Court cannot tell from the letter brief
                                  19   what discovery Plaintiffs are seeking. The Court ORDERS Plaintiffs to supplement the letter
                                  20   brief by noon on December 5, 2018 providing the written discovery requests at issue. The Court
                                  21   ORDERS Dyet to file a letter brief in response to Plaintiffs’ letter brief by December 7, 2018.
                                  22          The Court Sets a two-hour meet-and-confer in its jury room to start at 9:00 am on
                                  23   Monday, December 10, 2018. Please arrive at Courtroom A by 9:00 am, and the clerk will show
                                  24   the parties to the jury room. At 11:00 am, the Court will hear any remaining issues in Courtroom
                                  25   A.
                                  26   \\
                                  27   \\
                                  28   \\
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: December 4, 2018

                                   4

                                   5
                                                                     THOMAS S. HIXSON
                                   6                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
